Application brought pursuant to section 298 of the Executive Law and CPLR article 78 to enforce an order of the State Division of Human Rights dated on or about February 26,1981, which, inter alia, directed payment of damages to complainant, granted, without costs. The record supports the finding of sexual harassment. It also discloses that respondent appeared generally by counsel on February 25, 1980, at which time an adjournment was requested and granted. Although counsel did not appear at the adjourned hearing she was contacted by telephone and consented that the hearing proceed upon condition that the respondent would have the right to reopen the proceeding in the event that it deemed reopening appropriate. No such request was ever made. In these circumstances we conclude that in personam jurisdiction was obtained. As to the amount to be awarded as compensation for loss of earnings, we recognize that the failure of respondent National Economic Development Association to present evidence or to submit any papers in opposition to the instant application makes it impossible to determine the amount of damages. Accordingly, we direct that the order to be entered herein be settled upon notice which shall set forth the precise damages suffered by the complainant. In the event that the parties are unable to reach agreement on the question of compensation to be paid to complainant within 20 days from the date of the publication of this memorandum the matter will be remanded for the purpose of fixing such compensation. Concur — Sandler, J. P., Ross and Bloom, JJ.